9 F.3d 115
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Rueben Ray LARSON, Appellant.
No. 93-1895ND.
United States Court of Appeals,Eighth Circuit.
Submitted:  November 12, 1993.Filed:  November 18, 1993.

Before FAGG, WOLLMAN, Circuit Judges, and WRIGHT,* District Judge.
PER CURIAM.


1
Based on the record before us, we find no error that would require reversal.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



*
 The HONORABLE SUSAN WEBBER WRIGHT, United States District Judge for the Eastern District of Arkansas, sitting by designation